
	

113 HR 5484 IH: Toxic Exposure Research Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5484
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Benishek (for himself, Mr. Honda, Mr. Rahall, Mr. Conyers, and Mr. Higgins) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish in the Department of Veterans Affairs a national center for research on the diagnosis
			 and treatment of health conditions of the descendants of veterans exposed
			 to toxic substances during service in the Armed Forces, to establish an
			 advisory board on exposure to toxic substances, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Toxic Exposure Research Act of 2014.
		2.DefinitionsIn this Act:
			(1)Armed ForceThe term Armed Force means the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, including the reserve
			 components thereof.
			(2)DescendantThe term descendant means, with respect to an individual, the biological child, grandchild, or great-grandchild of
			 that individual.
			(3)Toxic substanceThe term toxic substance shall have the meaning given that term by the Secretary of Veterans Affairs and shall include all
			 substances that have been proven by peer reviewed scientific research or a
			 preponderance of opinion in the medical community to lead to disabilities
			 related to the exposure of an individual to those substances while serving
			 as a member of the Armed Forces.
			(4)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.
			3.National center for research on the diagnosis and treatment of health conditions of the descendants
			 of individuals exposed to toxic substances during service in the Armed
			 Forces
			(a)National center
				(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall, in consultation with the advisory board established under
			 section 4, select a medical center of the Department of Veterans Affairs
			 to serve as the national center for research on the diagnosis and
			 treatment of health conditions of descendants of individuals exposed to
			 toxic substances while serving as members of the Armed Forces that are
			 related to that exposure (in this section referred to as the National Center).
				(2)Criteria for selectionThe National Center shall be selected under paragraph (1) from among medical centers of the
			 Department with expertise in diagnosing and treating functional and
			 structural birth defects and caring for individuals exposed to toxic
			 substances, or that are affiliated with research medical centers or
			 teaching hospitals with such expertise, that seek to be selected under
			 this section.
				(b)Research
				(1)In generalThe National Center may conduct research on the diagnosis and treatment of health conditions of
			 descendants of individuals exposed to toxic substances while serving as
			 members of the Armed Forces that are related to that exposure.
				(2)StudiesIn conducting research under paragraph (1), the National Center shall study individuals, at the
			 election of the individual, for whom the Secretary has made one of the
			 following determinations:
					(A)
						(i)The individual is a descendant of an individual who served as a member of the Armed Forces;
						(ii)such member was exposed to a toxic substance while serving as a member of the Armed Forces; and
						(iii)such descendant is afflicted with a health condition that is determined by the advisory board
			 established in section 4 to be a health condition that results from the
			 exposure of such member to such toxic substance.
						(B)
						(i)The individual was exposed to a toxic substance while serving as a member of the Armed Forces; and
						(ii)such individual is afflicted with a health condition that is determined by the advisory board
			 established in section 4 to be a health condition that results from the
			 exposure of such individual to such toxic substance.
						(3)Use of records
					(A)In generalThe Secretary of Defense or the head of a Federal agency may make available to the Secretary of
			 Veterans Affairs for review records held by the Department of Defense, an
			 Armed Force, or that Federal agency, as appropriate, that might assist the
			 Secretary of Veterans Affairs in making the determinations required by
			 paragraph (2).
					(B)MechanismThe Secretary of Veterans Affairs and the Secretary of Defense or the head of the appropriate
			 Federal agency may jointly establish a mechanism for the availability and
			 review of records by the Secretary of Veterans Affairs under subparagraph
			 (A).
					(c)Social workersThe National Center shall employ not less than one licensed clinical social worker to coordinate
			 access of individuals to appropriate Federal, State, and local social and
			 healthcare programs and to handle case management.
			(d)Reimbursement for necessary travel and room and boardThe National Center shall reimburse any individual participating in a study pursuant to subsection
			 (b), and any parent, guardian, spouse, or sibling who accompanies such
			 individual, for the reasonable cost of—
				(1)travel to the National Center for participation in such study; and
				(2)room and board during the period in which such individual is participating in such study at the
			 National Center.
				(e)ReportNot less frequently than annually, the National Center shall submit a report to Congress on the
			 functions of the National Center during the year preceding the submittal
			 of the report that includes a summary of the research efforts of the
			 National Center under this section that have been completed during such
			 year and that are ongoing as of the date of the submittal of the report.
			4.Advisory board
			(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish an advisory board (in this section referred to as
			 the Advisory Board)—
				(1)to advise the National Center established under section 3;
				(2)to determine which health conditions result from exposure to toxic substances; and
				(3)to study and evaluate cases of exposure of current and former members of the Armed Forces to toxic
			 substances if such exposure is related the service of the member in the
			 Armed Forces.
				(b)Membership
				(1)CompositionNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall, in consultation with the Secretary of Health and Human
			 Services, the Director of the National Institute of Environmental Health
			 Sciences, and other heads of Federal agencies as the Secretary of Veterans
			 Affairs determines appropriate, select not less than 13 members of the
			 Advisory Board, of whom—
					(A)not less than three shall be members of organizations exempt from taxation under section 501(c)(19)
			 of the Internal Revenue Code of 1986;
					(B)not less than one shall be—
						(i)a descendant of an individual who was exposed to toxic substances while serving as a member of the
			 Armed Forces and the descendant has manifested a birth defect or
			 functional disability as a result of the exposure of that individual; or
						(ii)a parent, child, or grandchild of that descendant; and
						(C)additional members may be selected from among—
						(i)health professionals, scientists, and academics with expertise in—
							(I)birth defects;
							(II)developmental disabilities;
							(III)epigenetics;
							(IV)public health;
							(V)the science of environmental exposure or environmental exposure assessment;
							(VI)the science of toxic substances; or
							(VII)medical and research ethics;
							(ii)social workers; and
						(iii)advocates for veterans or members of the Armed Forces.
						(2)ChairpersonThe Secretary shall select a Chairperson from among the members of the Advisory Board.
				(3)TermsEach member of the Advisory Board shall serve a term of two or three years as determined by the
			 Secretary.
				(c)Duties
				(1)Advisory role with respect to the National CenterWith respect to the National Center established under section 3, the Advisory Board shall—
					(A)oversee and assess the work of the National Center; and
					(B)advise the Secretary of Veterans Affairs on—
						(i)issues related to the research conducted at the National Center; and
						(ii)the particular benefits and services required by the descendants of individuals exposed to toxic
			 substances while serving as members of the Armed Forces.
						(2)Determination that health conditions resulted from toxic exposureThe Advisory Board shall determine which health conditions in descendants of individuals exposed to
			 toxic substances while serving as members of the Armed Forces are health
			 conditions that resulted from the exposure of that individual to that
			 toxic substance for purposes of eligibility of those descendants for
			 medical care under section 1781 of title 38, United States Code.
				(3)Study and consideration of toxic substance exposure claims
					(A)In generalThe Advisory Board shall study and evaluate claims of exposure to toxic substances by current and
			 former members of the Armed Forces that is related to the service of the
			 member in the Armed Forces.
					(B)Submission of claimsClaims of exposure described in subparagraph (A) may be submitted to the Advisory Board in such
			 form and in such manner as the Secretary of Veterans Affairs may require
			 by any of the following individuals or entities:
						(i)A member of the Armed Forces.
						(ii)A veteran.
						(iii)A descendant of a member of the Armed Forces.
						(iv)A descendant of a veteran.
						(v)A veterans advocacy group.
						(vi)An official of the Department of Veterans Affairs with responsibility or experience monitoring the
			 health of current and former members of the Armed Forces.
						(vii)An official of the Department of Defense with responsibility or experience monitoring the health of
			 current and former members of the Armed Forces.
						(C)Consideration of claimsNot later than 180 days after receiving a claim submitted pursuant to subparagraph (B), the
			 Advisory Board shall consider the claim and take one of the following
			 actions:
						(i)If the Advisory Board determines that exposure to a toxic substance occurred to a degree that an
			 individual exposed to that substance may have or develop a medical
			 condition that would qualify that individual for health care or
			 compensation from the Department of Veterans Affairs or the Department of
			 Defense, the Advisory Board shall submit to the Secretary of Veterans
			 Affairs a report described in subparagraph (D).
						(ii)If the Advisory Board determines that further consideration of the claim is necessary to adequately
			 assess the extent of exposure, the Advisory Board shall refer the claim to
			 the National Center established under section 3 to conduct further
			 research and report its findings to the Advisory Board.
						(iii)If the Advisory Board determines that exposure to a toxic substance did not occur, the Advisory
			 Board shall report such determination to the Secretary of Veterans
			 Affairs.
						(D)ReportIf the Advisory Board makes a determination under subparagraph (C)(i), the Advisory Board shall
			 submit to the Secretary of Veterans Affairs a report that contains the
			 following:
						(i)Evidence used by the Advisory Board in making the determination under subparagraph (C)(i),
			 including, if appropriate, the following:
							(I)Scientific research.
							(II)Peer-reviewed articles from scientific journals relating to exposure to toxic substances.
							(III)Medical research conducted by the Department of Veterans Affairs, the Department of Defense, or the
			 medical community.
							(ii)Recommendations on the extent to which the Department of Veterans Affairs or the Department of
			 Defense should provide health care, benefits, or other compensation with
			 respect to exposure to a toxic substance to the following individuals:
							(I)An individual exposed to a toxic substance as determined under subparagraph (C)(i).
							(II)A descendant of that individual.
							(iii)Information on cost and attributable exposure, as defined in regulations prescribed pursuant to
			 this Act.
						(E)Publication of evidence
						(i)In generalExcept as provided in clause (ii), the Secretary shall publish in the Federal Register the evidence
			 described in clause (i) of subparagraph (D) that is submitted with the
			 report required by that subparagraph.
						(ii)ExceptionSuch evidence may not be published if the Secretary determines that preventing such publication—
							(I)is in the national security interest of the United States; or
							(II)protects the privacy interests of individuals exposed to toxic substances.
							(F)Subpoena authorityThe Advisory Board may require by subpoena the attendance and testimony of witnesses necessary to
			 consider claims of exposure to toxic substances under this paragraph.
					(G)Cooperation of Federal AgenciesThe head of each relevant Federal agency, including the Administrator of the Environmental
			 Protection Agency, shall cooperate fully with the Advisory Board for
			 purposes of considering claims of exposure to toxic substances under this
			 paragraph.
					(d)MeetingsThe Advisory Board shall meet at the call of the Chair, but not less frequently than semiannually.
			(e)Compensation
				(1)In generalThe members of the Advisory Board shall serve without compensation.
				(2)Travel expensesThe members of the Advisory Board shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Advisory Board.
				(f)Personnel
				(1)In generalThe Chairperson may, without regard to the civil service laws and regulations, appoint an executive
			 director of the Advisory Board, who shall be a civilian employee of the
			 Department of Veterans Affairs, and such other personnel as may be
			 necessary to enable the Advisory Board to perform its duties.
				(2)ApprovalThe appointment of an executive director under paragraph (1) shall be subject to approval by the
			 Advisory Board.
				(3)CompensationThe Chairperson may fix the compensation of the executive director and other personnel without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.
				5.Declassification by Department of Defense of certain incidents of exposure of members of the Armed
			 Forces to toxic substances
			(a)In generalThe Secretary of Defense may declassify documents related to any known incident in which not less
			 than 100 members of the Armed Forces were exposed to a toxic substance
			 that resulted in at least one case of a disability that a member of the
			 medical profession has determined to be associated with that toxic
			 substance.
			(b)LimitationThe declassification authorized by subsection (a) shall be limited to information necessary for an
			 individual who was potentially exposed to a toxic substance to determine
			 the following:
				(1)Whether that individual was exposed to that toxic substance.
				(2)The potential severity of the exposure of that individual to that toxic substance.
				(3)Any potential health conditions that may have resulted from exposure to that toxic substance.
				(c)ExceptionThe Secretary of Defense is not required to declassify documents if the Secretary determines that
			 declassification of those documents would materially and immediately
			 threaten the security of the United States.
			6.National outreach campaign on potential long-term health effects of exposure to toxic substances by
			 members of the Armed Forces and their descendantsThe Secretary of Veterans Affairs, the Secretary of Health and Human Services, and the Secretary of
			 Defense shall jointly conduct a national outreach and education campaign
			 directed towards members of the Armed Forces, veterans, and their family
			 members to communicate the following information:
			(1)Information on—
				(A)incidents of exposure of members of the Armed Forces to toxic substances;
				(B)health conditions resulting from such exposure; and
				(C)the potential long-term effects of such exposure on the individuals exposed to those substances and
			 the descendants of those individuals.
				(2)Information on the National Center established under section 3 of this Act for individuals eligible
			 to participate in studies conducted at the National Center.
			
